DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 17 are objected to because of the following informalities:  
Claim 1 recites “the inner surface of outer shell” in line 10 it seems like it should be -the inner surface of the outer shell-.
Claim 1 recites “and inner surface of the inner shell”, in line 10 it seems like it should be -and the inner surface of the inner shell-.
Claim 8 recites “wherein outer shell and inner shell” it seems like it should be -wherein the outer shell and the inner shell-.
Claim 17 recites “the inner surface of outer shell” in line 8 it seems like it should be -the inner surface of the outer shell-.
Claim 17 recites “and inner surface of the inner shell”, in line 8 it seems like it should be -and the inner surface of the inner shell-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 recites “selected from the group consisting of a burner, lance, or material injector”, it is unclear if this grouping is meant to be a Markush grouping since it uses the conjunction “or” rather than the accepted conjunction “and” used in the form “selected from the group consisting or...”.
	Claims 12-16 and 19-20 recite “the at least one flexible joint” in line 1.  There is insufficient antecedent basis for this limitation in the claims.


Applicant is advised that should claims 12-13 be found allowable, claims 19-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US PG Pub. No. 2013/0032978) in view of Udoh (US Patent No. 4,304,396) and JP01010010A - hereinafter ‘010 attached with translation).
Regarding claim 1:
	Glass teaches a water cooled box (10) for use in a metal making furnace, the water cooled box, comprising: an outer shell (12-20) having a cross section, an inner surface, and at least one conduit passageway (holes for 24 and 64).
	Glass fails to disclose the outer shell having a substantially U-shaped cross section; an inner shell having a substantially U-shaped cross-section, an inner surface, a plurality of water baffles, at least one conduit passageway, and at least one mounting flange; wherein the outer shell is primarily comprised of a metal having a higher thermal conductivity than that of a metal primarily comprising the inner shell; wherein the outer shell and the inner shell are joined at the at least one mounting flange, thereby defining a chamber through which water flows along a path defined by the water baffles, the inner surface of outer shell, and inner surface of the inner shell; and wherein the at least one conduit passageway of the inner shell or the outer shell comprises a flexible joint. 
	Udoh teaches a water cooled box (9) for use in a metal making furnace similar to Glass including an outer shell (16-18) having a substantially U-shaped cross section (from a side view, see figure 4, also see column 2, lines 66-67), an inner surface (surface toward 25); an inner shell (22-23) having a substantially U-shaped cross-section (see figure 4), an inner surface (surface toward 25), a plurality of water baffles (27), and at least one mounting flange (21); wherein the outer shell is primarily comprised of a metal having a higher thermal conductivity than that of a metal primarily comprising the inner shell (where 16-18 is made from copper, see column 2, lines 66-67 and 22-23 is made from steel); wherein the outer shell and the inner shell are joined at the at least one mounting flange, thereby defining a chamber (25 having inlet 14 and outlet 15) through which water flows (from inlet 14 to outlet 15) along a path defined by the water baffles, the inner surface of outer shell, and inner surface of the inner shell. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Glass with the teachings of Udoh to have an inner and outer shell to form a water cooling passage versus having one shell with just a cooling pipe (as in Glass) since both means are art equivalents well known throughout the art to be interchangeable (see Lauria et al (US Patent No. 4,453,253), figures 5-7 where the embodiments can be two plates or one plate and piping).
	‘010 teaches a burner opening for a furnace similar to Glass including at least one conduit passageway of the inner shell (5) and the outer shell (4) comprises a flexible joint (6). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Glass with the teachings of ‘010 to include a flexible joint in order to ensure a proper containment of any combustible gases from leaking through to the space between the walls and mixing with air, thereby preventing an explosion.

Regarding claim 2:
	See claim 1 addressed above.

Regarding claim 3:
	See claim 1 addressed above (see also Udoh as modified above column 3, line 5). 

Regarding claims 4 and 5:
	Glass modified above teaches all of the above except the outer shell further comprises one or more slag retention bars and grooves.
	Udoh teaches the outer shell further comprises one or more slag retention bars and grooves (17/18). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Glass with the teachings of Udoh to include slag retention bars in order to protect the box from sparking and from flames (see Udoh, lines 22-34).

Regarding claim 6:
	Glass modified above teaches both of the at least one conduit passageway of the inner shell and the at least one conduit passageway of the outer shell comprise a flexible joint (see claim 1 addressed above). 

Regarding claim 7:
	Glass modified above teaches the outer shell comprises at least two conduit passageways (24 and 64) and the inner shell comprises at least two conduit passageways (inherent after modification above), a water inlet (14 of Udoh as modified above), and a water outlet (15 of Udoh as modified above). 

Regarding claim 8:
	Glass modified above teaches the outer shell and inner shell are also joined at the at least one conduit passageway of the outer shell and the at least one conduit passageway of the inner shell (through 6 of ‘010 as modified above), the conduit passageways being complementary structures through which an implement may be deployed (a burner lance through 24 and a material injector through 64). 

Regarding claim 9:
	Glass modified above teaches the implement is selected from the group consisting of a burner, lance, or material injector (see paragraphs 33-35). 

Regarding claim 10:
	Glass modified above teaches the metal making furnace further comprises an inner diameter defined by the vessel wall of the furnace, and wherein when the box is mounted at the vessel wall, the box extends within the inner diameter toward the center of the furnace (see figure 2). 

Regarding claim 11:
	Glass modified above teaches the outer shell comprises a curved face defined by the curved portion of the U-shaped cross-section, the curved face extending within the inner diameter and facing the center of the furnace (see claims 1 and 10 addressed above). 

Regarding claims 12-14:
	Glass modified above teaches the at least one flexible joint of the inner shell is a bellows flexible joint (see ‘010 addressed above). 
	Glass fails to disclose the flexible joint being a diaphragm or can flexible joint, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a can or diaphragm joint instead of a bellows, since these are all art equivalents for providing a flexible seal well known throughout the art to be interchangeable.

Regarding claim 15:
	Glass modified above teaches the inner shell comprises two flexible joints (see figure 1 of ‘010 as modified above where there are two joints 6), and the at least one flexible joint of the outer shell comprises a bellows flexible joint (see figure 1 of ‘010 as modified above).
	Glass fails to disclose that the flexible joints of the inner shell are a can and diaphragm flexible joints, however see claims 12-14 above where it would have been obvious to interchange them. 

Regarding claim 16:
	Glass modified above teaches the at least one flexible joint of the outer shell comprises a flange flexible joint formed of material that is thinner than the metal material comprising the outer shell (see figure 1 of ‘010 where there is a flange at the end of the bellows which is thinner than the walls of the shells). 

Regarding claim 17:
	Glass modified above teaches a water cooled box (10) for use in a metal making furnace (140), the water cooled box comprising: an outer shell having a substantially arcuate cross-section, an inner surface, and at least one conduit passageway; an inner shell having a substantially arcuate cross-section, an inner surface, a plurality of water baffles, at least one conduit passageway, and at least one mounting flange; wherein the outer shell and the inner shell are joined at the at least one mounting flange, thereby defining a chamber through which water flows along a path defined by the water baffles, the inner surface of outer shell, and inner surface of the inner shell (see claim 1 addressed above); wherein the at least one conduit passageway of the outer shell comprises a flange flexible joint formed of material that is thinner than the metal material comprising the outer shell; and wherein the at least one conduit passageway of the inner shell comprises a flexible joint (see claim 1 addressed above). 

Regarding claim 18:
	See claim 1 addressed above.

Regarding claim 19:
	See claim 12 addressed above.
 
Regarding claim 20:
	See claim 13 addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Medina (US Patent No. 8,221,675)
Higgins (US PG Pub. No. 2007/0267787)
Rymarchyk et al (US PG Pub. No. 2007/0058689)
Mizuno (US Patent No. 3,940,552)
Johnson et al (US Patent No. 6,137,823)

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762